DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Kuznetsov (US 9,243,886).
With respect to Claim 20, Kuznetsov teaches a metrology system (e.g., 30; Title, Abstract, and throughout disclosure) comprising:
an x-ray illumination source (32) configured to generate an amount of x-ray radiation (e.g., 34, 202; Column 7, Lines 28-29; Column 11, Lines 8-12; Column 13, Lines 45-47);
an x-ray illumination optics subsystem (e.g., 40) configured to illuminate a measurement target (12) formed on a wafer surface (e.g., 10, 104 a-c) with an amount of x-ray radiation at a plurality of orientations with respect to the measurement target (Column 7, Lines 22-27; Column 8, Lines 55-56; Column 14, Lines 9-21; and Column 15, Lines 48-56);
an x-ray detector configured to simultaneously detect an intensity associated with a zero diffraction order and an intensity associated with a higher diffraction order of an amount of radiation scattered from the measurement target in response to the incident x-ray radiation at each orientation (Column 8, Lines 60-67; Column 14, Lines 2-8; Column15, Lines 40-47); and
a computing system configured to determine a model of a beam profile of the higher diffraction order based on a measured beam profile of the zero diffraction order and determine a value of a parameter of interest associated with a model of the measurement target based on the detected intensities of the diffraction orders at the plurality of different orientations (Column 5, Lines 18-22; and Column 11, Lines 14-49).

Claim 20 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Veldman (US 2015/0117610 A1).
With respect to Claim 20, Veldman teaches a metrology system (including XRD; Paragraphs 7-11, 60, and 76) comprising:
an x-ray illumination source (102) configured to generate an amount of x-ray radiation (202; Paragraphs 7, 11,29, and 39);
an x-ray illumination optics (e.g., 101) subsystem configured to illuminate a measurement target (108) formed on a wafer surface (Paragraph 3) with an amount of x-ray radiation at a plurality of orientations with respect to the measurement target (Paragraphs 7, 9, 11, and 31);
an x-ray detector (106, 206) configured to simultaneously detect an intensity associated with a zero diffraction order and an intensity associated with a higher diffraction order of an amount of radiation scattered from the measurement target in response to the incident x-ray radiation at each orientation (Paragraphs 7, 11,39-41, and 56); and
a computing system configured to determine a model of a beam profile of the higher diffraction order based on a measured beam profile of the zero diffraction order and determine a value of a parameter of interest associated with a model of the measurement target based on the detected intensities of the diffraction orders at the plurality of different orientations (Paragraph 7, 11, and 35).
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, a metrology system comprising: an x-ray illumination source configured to generate an amount of x-ray radiation; an x-ray illumination optics subsystem configured to illuminate a measurement target formed on a wafer surface with an amount of x-ray radiation at a plurality of orientations with respect to the measurement target; an x-ray detector configured to simultaneously detect an intensity associated with a zero diffraction order and an intensity associated with a higher diffraction order of an amount of radiation scattered from the measurement target in response to the incident x-ray radiation at each orientation; and, a computing system configured to determine a value of a parameter of interest associated with a model of the measurement target based on the detected intensities of the diffraction orders at the plurality of different orientations.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the zero diffraction order and the higher diffraction order overlap at the x-ray detector for at least one of the plurality of orientations, in the manner as required by Claim 1.
With respect to Claim 11, metrology system comprising: an x-ray illumination source configured to generate an amount of x-ray radiation; an x-ray illumination optics subsystem configured to illuminate a measurement target formed on a wafer surface with an amount of x-ray radiation at a plurality of orientations with respect to the measurement target; an x-ray detector configured to simultaneously detect an intensity associated with a zero diffraction order and an intensity associated with a higher diffraction order of an amount of radiation scattered from the measurement target in response to the incident x-ray radiation at each orientation; and, a computing system configured to determine a value of a parameter of interest associated with a model of the measurement target based on the model of the measurement target with the detected intensity of the zero diffraction order and the detected intensity of the higher diffraction order at the plurality of different orientations.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said computing system is configured to determine said value based on a regression of said model, in the manner as required by Claim 11.
Claims 2-10 and 12-19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimer, filed 04/19/2021, with respect to Double Patenting rejections of the claims and prior art rejections of Claims 1-19, have been fully considered and are persuasive.  The Double Patenting rejections of the claims and prior art rejections of Claims 1-19 have been overcome by the amendment and Terminal Disclaimer.
Applicant's arguments filed 04/19/2021, with respect to prior art rejections of Claim 20, have been fully considered but they are not persuasive. 
With respect to Claim 20, the Applicant asserts that Kuznetsov does not teach that the apparatus is configured to “illuminate a measurement target formed on a wafer surface with an amount of x-ray radiation at a plurality of orientations with respect to the measurement target, simultaneously detect an intensity associated with a zero diffraction order and an intensity associated with a higher diffraction order of an amount of radiation scattered from the measurement target in response to the incident x-ray radiation at each orientation, determine a model of a beam profile of the higher diffraction order based on a measured beam profile of the zero diffraction order, and determine a value of a parameter of interest associated with a model of the measurement based on the detected intensities of the diffraction orders at the plurality of different orientations” (Applicant Remarks, Page ) because Kuznetov only teaches measurements and processing of signals at the detector at different positions of the rays on the target, not orientations (See Applicant Remarks, Pages ). The examiner respectfully disagrees.
Throughout the disclosure, Kuznetov teaches using a plurality of positions, but also that, at each position, the rays are shifted, spatially, at different orientations in the form of different incident angles, to provide a subset at each position, and a spatial average is taken for the multiple incident angles/orientations at each position (see, e.g., Column 2, Lines 1-3 and 35-46; Column 3, Lines 56-63), and wherein the different radial positions of rays impinging on the detector correspond to said different incident angles/orientation (Column 4, Lines 1-12), and wherein the passage at Column 5, Lines 18-22 then teaches that multiple diffraction orders may be used at these orientation and positions in the method.
Further with respect to Claim 20, the Applicant asserts that Veldman does not teach that the apparatus is configured to “determine a model of a beam profile of the higher diffraction order based on a measured beam profile of the zero diffraction order” in the cited sections of Veldman (see Applicant Remarks, Pages ). The examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments appear to be a recitation of the examiner’s cited passages of Veldman, and an assertion said passages do not meet the claimed limitation, without a clear indication of why or how said passages do not meet and/or differ from the claimed limitation. Veldman teaches the use of all orders (0-2 and up, items 206a-c, see Paragraphs 7 and 39), and that a difference between said zero and non-zero angles is used as the term N in calculations for each order, (such that the model for the 1st order is based on its difference from the zero order, the 2nd based on the differences between the 2nd and the 1st/zero) to use in comparing overlay patterns for material ID.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        08/04/2021